Citation Nr: 0404317	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a degenerative 
joint disease of the right knee as secondary to a service-
connected disability.

2.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine as secondary to a service-
connected disability.

3.  Entitlement to an increased evaluation for status post 
excision of the lateral meniscus of the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from degenerative joint 
disease of the right knee and degenerative disk disease of 
the lumbar spine, which were either caused or aggravated by 
his service-connected left knee disability.  He also claims 
that his service-connected status post excision of the 
lateral meniscus of the left knee is more severely disabling 
than reflected in the currently assigned 10 percent 
evaluation.  However, the Board finds that additional 
development is required before it can adjudicate these 
claims. 

I.  Service Connection for Degenerative Joint 
Disease of the Right Knee and Degenerative Disk 
Disease of the Lumbar Spine

The veteran's service medical records show that he tore his 
lateral meniscus in his left knee, which was surgically 
removed.  As a result, a December 1972 rating decision 
granted service connection and assigned a 10 percent 
evaluation for status post excision of the lateral meniscus 
of the left knee.  The veteran now claims that he suffers 
from disabilities involving his right knee and lower back 
which were either caused or aggravated by an altered gait as 
a result of his service-connected status post excision of the 
lateral meniscus of the left knee (left knee disability).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In addition, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2003).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The evidence shows that the veteran was treated at Medical 
Arts Associates in April 1986 after a car bumper fell on his 
right knee.  The diagnostic assessment included inter knee 
derangement and possible medial collateral strain.  However, 
no significant findings concerning the veteran's right knee 
were documented until many years after this injury. 

At a June 2002 VA examination, the examiner recorded the 
veteran's history of a right knee injury in 1998 after his 
service-connected left knee buckled.  Medical records at that 
time revealed severe osteoarthritic changes of the right knee 
and a tear of the right ACL (anterior cruciate ligament).  
The veteran also reported a history of low back pain since 
1999.  Based on findings from a physical examination, the 
examiner diagnosed the veteran with degenerative joint 
disease of the knees and degenerative disk disease of the 
lower lumbar spine.  

In correspondence dated August 2002, the examiner apparently 
indicated that the veteran's low back disability was not 
caused by his service-connected left knee disability.  
Specifically, the examiner stated that, "Unless there is 
significant asymmetry of the leg lengths that would throw the 
back into unstable dynamics[,] knee conditions do not cause 
back problems.  While this usually doesn't happen with 
meniscus procedures if the joint has degenerated to where 
there is significant varus or valgus (>5 degrees)[,] the leg 
lengths might cause back problem[s]."  (Emphasis added).

With respect to the etiology of the veteran's right knee 
disability, the examiner stated: "The left knee degeneration 
is at least likely as not a complication of the meniscetomy.  
The changes on the right are less likely as not since there 
is no support in the orthopaedic research literature for 
degeneration occurring in one joint when there is a problem 
with the opposite joint."  In short, the VA examiner 
determined that the veteran's right knee and back 
disabilities were not related to his service-connected left 
knee disability.

However, medical evidence suggests that the veteran's 
degenerative joint disease of the right knee and degenerative 
disk disease of the lumbar spine may have been aggravated by 
his service-connected left knee disability.  In a January 
2002 letter, A.P., M.D., stated that the veteran's 
degenerative joint disease of the knees was worsening.  Dr. 
A.P. then offered the following opinion:

Apparently, he has a service-connected disability 
from an injury of the left knee that has caused 
him to recently favor the left and which is 
causing increased symptoms on the right.  He now 
has two degenerative knees, both of which are 
quite sore.  The resultant gait problems are 
beginning to affect his back. 

In a May 2002 letter, S.M., D.C., stated that he had been 
treating the veteran for back pain since 1999.  According to 
Mr. S.M., the veteran's gait had been declining due to his 
knee problem, thereby causing his low back pain to be of a 
more continuous nature.  Mr. S.M. added that "[t]he natural 
compensation pattern that occurs if left untreated will 
eventually create degenerative joint disease in the spine and 
could eventually cause degenerative disc disease.  

Based on the foregoing, the Board finds that the veteran 
should be afforded an additional examination to determine 
whether his degenerative joint disease of the right knee and 
degenerative disk disease of the lumbar spine were either 
caused or aggravated by his service-connected left knee 
disability.  It appears that the VA examiner opined that the 
veteran's degenerative joint disease of the right knee and 
degenerative disk disease of the lumbar spine were not caused 
by his service-connected left knee disability.  However, it 
is unclear whether either disability was aggravated by the 
service-connected left knee disability.  The opinions 
provided by A.P. and S.M suggest that the veteran's symptoms 
in his right knee and lumbar spine have worsened as a result 
of his service-connected left knee disability.  However, it 
is unclear whether the underlying disabilities, as opposed to 
mere symptoms, have been aggravated by the service-connected 
left knee disability.  Therefore, additional medical 
development is needed.

II.  Increased Evaluation for Status 
Post Excision of the Lateral Meniscus 
of the Left Knee

The veteran claims that that his service-connected status 
post excision of the lateral meniscus of the left knee is 
more severely disabling than reflected in the currently 
assigned 10 percent evaluation.  However, the Board finds 
that additional development is required before it can 
adjudicate this claim. 

The veteran's left knee disability has been evaluated as 10 
percent disabling under Diagnostic Code (DC) 5259, which is 
the maximum evaluation provided for removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, DC 5259.  However, there 
are other potentially applicable diagnostic codes which 
provide evaluations greater than 10 percent. 

For example, under DC 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; moderate impairment of the 
knee warrants a 20 percent evaluation; and severe impairment 
of the knee warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2003).  

Range-of-motion criteria also provide evaluations greater 
than 10 percent for the knee.  Limitation of flexion of the 
knee is rated in accordance with DC 5260.  This code provides 
that flexion limited to 15 degrees warrants a 30 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent evaluation; and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5260 (2003).

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; and extension limited to 10 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5261 
(2003).

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that a veteran who has arthritis and 
instability of the knee may receive separate ratings under DC 
5003 (degenerative arthritis) and  DC 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Moreover, the 
VA General Counsel has since held that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-
7 and 38 C.F.R. §§ 4.40, 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998). 

The Board thus finds that the veteran should be afforded a VA 
orthopedic examination to accurately assess the nature and 
severity of his service-connected left knee disability.  In 
particular, the Board notes that the June 2002 examination 
report does not include a finding concerning extension of the 
veteran's left knee.  Moreover, a May 2002 VA outpatient 
treatment record lists extension of the left knee to only 50 
degrees; however, this appears to be a typographical error.  
In light of these findings, a VA examination is needed to 
clarify the range of motion of the veteran's left knee.  A 
medical opinion is also needed to determine whether the 
veteran has both arthritis and instability as a result of his 
service-connected status post excision of the lateral 
meniscus of the left knee.  The RO should consider these 
findings in evaluating the veteran's left knee disability to 
determine whether separate ratings are appropriate for 
arthritis and instability of the knee.  See VAOPGCPREC 23-97.





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether his degenerative joint disease of 
the right knee and degenerative disk 
disease of the lumbar spine disease was 
either caused or aggravated by his 
service-connected left knee disability.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner for his or her review.  
Following review of the veteran's claims 
folder, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent probability or 
greater) that either disability involving 
degenerative joint disease of the right 
knee or degenerative disk disease of the 
lumbar spine: (a) is causally or 
etiologically related to his service-
connected left knee disability; or (b) 
has been aggravated by his service-
connected left knee disability.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

2.  The veteran also should be afforded a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected status post excision of the 
lateral meniscus of the left knee.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the left knee, documented in degrees.  
The examiner should also answer the 
following questions: (a) whether the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
left knee due to the service-connected 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should then review the 
examination reports to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO should consider the veteran's claims 
under the VCAA.  In doing so, the RO 
should ensure that the notification and 
assistance requirements of the VCAA are 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to afford to obtain additional 
medical evidence.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




